DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the position for the direct- bonded orthodontic appliances” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (US 2018/0153651).
Tong shows a carrier for orthodontic appliances (carrier 300), the carrier comprising: a base, wherein the base is additively manufactured as a single structure (this is considered product-by-process where only the resulting structure is at issue of a single structure as shown in Fig. 7; molded as a single structure), the base comprising a plurality of wells (304), wherein each of the plurality of wells is configured to house one of the orthodontic appliances (brackets go in 304); and a marking (indicia), wherein the marking is integral to the base (molded therein; [0050]), and wherein the marking identifies the orthodontic appliances housed in the plurality of wells (what the marking identifies is not at issue, but only that there is a marking of some sort).  With respect to claim 2, wherein the marking includes one or more of letters, numbers, and symbols (number for instance in [0050]).  With respect to claim 3, wherein the carrier is additively manufactured based on a data file, and wherein the data file includes data to additively manufacture the marking during manufacture of the base (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 4, wherein the data to additively manufacture the marking during manufacture of the base includes instruction to one or more of apply additional material and prevent application of additional material to create the marking (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 5, wherein the identifier identifies one or more of a prescription with which the orthodontic appliances are associated and a database record in a database wherein the database includes data files that are associated with orthodontic kits (what the marking identifies is not at issue, but only that there is a marking of some sort).  With respect to claim 6, wherein the carrier is specific to the orthodontic appliances housed in the plurality of wells (an indirect transfer tray, so the carrier must be specific to the appliances therein).  With respect to claim 7, wherein the carrier is specific to the orthodontic appliances housed in the plurality of wells such that the carrier is specific one or more of a prescription and order of the orthodontic appliances (addressed similarly to claim 6).
Apparatus claims 8-14 are rejected similarly to the above since they have all the same structural limitations (that the markings indicate positions of the brackets is not at issue, but only that the structure of a marking is present).

Claims 15- 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et al. (US 2011/0287378).
Dupray shows a direct-bonded orthodontic appliance (Fig. 28), wherein the direct-bonded orthodontic appliance comprises a body (Fig. 28), wherein the body includes one or more features (such as the tiewings in Fig. 28); and a bonding surface (at 96 in Fig. 28); wherein the direct-bonded orthodontic appliance is additively manufactured (this is considered product-by-process where only the resulting structure of direct-bonded orthodontic appliance is at issue), wherein the direct-bonded orthodontic appliance includes a marking (at 94 in Fig. 28), wherein the marking is integral to the direct-bonded orthodontic appliance (Fig. 28), and wherein the marking is located on one or more of the body and the bonding surface (Fig. 28).  With respect to claim 16, wherein the markings include one or more of letters, numbers, and symbols (at 94 in Fig. 28).  With respect to claim 17, wherein the direct-bonded orthodontic appliance is additively manufactured based on a data file, and wherein the data file includes data to additively manufacture the marking during manufacture of the direct-bonded orthodontic appliance (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 18, wherein the data to additively manufacture the marking during manufacture of the direct-bonded orthodontic appliance includes instruction to one or more of apply additional material and prevent application of additional material to create the marking (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 19, wherein the position for the direct- bonded orthodontic appliances is a location in a patient's mouth for the direct-bonded orthodontic appliance (the bracket is intended to be used on a tooth in a patient’s mouth).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772